Exhibit 10.2

 

BUSINESS SECURITY AGREEMENT

 

This Business Security Agreement (“Agreement”) is made and entered into by the
undersigned borrower, guarantor and/or other obligator/pledger (the “Debtor”) in
favor of U.S. Bank M.A. (the “Bank”) as of the date set forth on the last page
of this Agreement.

 

ARTICLE I. SECURITY INTEREST

 

1.1     Grant of Security Interest. Debtor hereby grants a security interest in
and collaterally assigns the Collateral (defined below) to Bank to secure all of
Debtor’s Obligations (defined below) to Bank. The intent of the parties hereto
is that the Collateral secures all Obligations of Debtor to Bank, whether or not
such Obligations exist under this Agreement or any other agreements, whether now
or hereafter existing, between Debtor and Bank or in favor of Bank, including,
without limitation, any note, any loan or security agreement, any lease, any
mortgage, deed of trust or other pledge of an interest in real or personal
property, any guaranty, any letter of credit or banker’s acceptance, any
agreement for any other services or credit extended by Bank to Debtor even
though not specifically enumerated herein, and any other agreement with Bank
(together and individually, the “Loan Documents”).

 

1.2     “Collateral” means all of the following whether now owned or existing or
hereafter acquired by Debtor (or by Debtor with spouse), wherever located
(including all document, general intangibles, additions and accessions, spare
and repair parts, special tools, replacements, returned or repossessed goods and
books and records relating to the following; and all proceeds, supporting
obligations and products of the following) [check all that apply]:

 

☒  All accounts, instruments, documents, chattel paper, general intangibles,
contract rights, investment property (including any securities entitlements
and/or securities accounts held by Debtor), certificates of deposit, deposit
accounts, and letter of credit rights; and

 

☒  All inventory; and

 

☒  All equipment; and

 

☐  All fixtures; and

 

☐  Specific Collateral (the following, whether constituting instruments, chattel
paper, general intangibles, equipment, accounts, inventory, fixtures or other
collateral):  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------



 

In the event only the first three boxes are checked, Debtor acknowledges and
agrees that the foregoing collateral description covers all assets (except
fixtures) of Debtor. Bank may at any time and from time to time file financing
and continuation statements and amendments thereto reflecting the same.

 

1.3     “Obligations” means all Debtor’s debts (except for consumer credit if
Debtor is a natural person), liabilities, obligations, covenants, warranties,
and duties to Bank and/or any affiliate of Bank (including, without limitation,
any credit card debt, but specifically excluding any type of consumer credit),
whether now or hereafter existing or incurred, whether liquidated or
unliquidated, whether absolute or contingent, whether arising out of the Loan
Documents or otherwise, and all other debts and obligations due Bank under any
lease, agricultural, real estate or other financing transaction and regardless
of whether such financing is related in time or type to the financing provided
at the time of grant of this security interest, and regardless of whether such
Obligations arise out of existing or future credit granted by Bank to any
Debtor, to any Debtor and others, to others guaranteed, endorsed or otherwise
secured by any Debtor or to any debtor-in-possession or other
successor-in-interest of any Debtor, and including principal, interest, fees,
expenses and charges relating to any of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 

 

1.4     Other Definitions. Unless otherwise defined, the terms set forth in this
Agreement shall have the meanings set forth in the Uniform Commercial Code as
adopted in the Loan Documents and as amended from time to time. The defined
terms hereunder shall be interpreted in a manner most favorable to Bank.

 

ARTICLE II. WARRANTIES AND COVENANTS

 

In addition to all other warranties and covenants of Debtor under the Loan
Documents which are expressly incorporated herein as part of this Agreement and
while any part of the credit granted Debtor under the Loan Documents is
available or any Obligations of Debtor to Bank are unpaid or outstanding, Debtor
continuously warrants and agrees as follows:

 

2.1 Debtor’s Name, Location; Notice of Location Changes. Except as otherwise
disclosed to Bank in writing, Debtor’s name and organizational structure have
remained the same during the past five (5) years. Debtor will continue to use
only the name set forth with Debtor’s signature unless Debtor gives Bank prior
written notice of any change. Furthermore, Debtor shall not do business under
another name nor use any trade name without giving ten (10) days prior written
notice to Bank. Debtor will not change its status or organizational structure
without the prior written consent of Bank. Debtor will not change its location
or registration (if Debtor is a registered organization) to another state
without prior written notice to Bank.

 

2.2 Status of Collateral. All Collateral is genuine and validly existing. Except
for items of insignificant value or as otherwise reflected in writing by Debtor
to Bank under a borrowing base or otherwise, (i) Collateral constituting
inventory, equipment and fixtures is in good condition, not obsolete and is
either currently saleable or usable; and (ii) Collateral constituting accounts,
contract rights, notes, chattel paper and other third-party obligations to pay
if sully enforceable in accordance with its terms and not subject to return,
dispute, setoff, credit allowance or adjustment, except for discounts for prompt
payment. Unless Debtor provides Bank with written notice to the contrary, Debtor
has no notice or knowledge of anything that would impair the ability of any
third-party obligor to pay any debt to Debtor when due.

 

2.3 Ownership; Maintenance of Collateral; Restrictions on Liens and
Dispositions. Debtor is the sole owner of the Collateral free of all liens,
claims, other encumbrances and security interests except as permitted in writing
by Bank. Debtor shall: (i) maintain the Collateral in good condition and repair
(reasonable wear and tear excepted), and not permit its value to be impaired;
(ii) not permit waste, removal or loss of identity of Collateral; (iii) keep the
Collateral free from all liens, executions, attachments, claims, encumbrances
and security interest (other than Bank’s paramount security interest and those
permitted in writing by Bank); (iv) defend the Collateral against all claims and
legal proceedings by persons other than Bank; (v) pay and discharge when due all
taxes, levies and other charges or fees upon the Collateral except for payment
of taxes contested by Debtor in good faith by appropriate proceedings so long as
no levy or lien has been imposed upon the Collateral; (vi) not lease, sell or
transfer the Collateral to any party nor move it to any new location outside of
the ordinary course of business; (vii) not permit the Collateral, without the
consent of Bank, to become a fixture or an accession to other goods; (viii) not
permit the Collateral to be used in violation of any applicable law, regulation
or policy of insurance; and, (ix) as to the Collateral consisting of instruments
and chattel paper, preserve Bank’s rights in it against all other parties.
Notwithstanding the above, Debtor may sell, lease or transfer inventory in the
ordinary course of its business provided that no sale, lease or transfer shall
include any transfer or sale in satisfaction (partial or complete) of a debt
owed by Debtor; title will not pass to buyer until Debtor physically delivers
the goods to buyer or Debtor ships the goods F.O.B. to buyer’s destination; and
sales and/or leases to Debtor’s affiliates shall be for fair market value, cash
on deliver, with the proceeds remitted to Bank.

 

2.4 Maintenance of Security Interest; Purchase Money Security Interests. Debtor
shall take any action requested by Bank to preserve the Collateral and to
establish the value of, the priority of, to perfect, to continue the perfection
of or to enforce Bank’s interest in the Collateral and Bank’s rights under this
Agreement; and shall pay all costs and expenses related thereto. Debtor shall
also cooperate with Bank in obtaining control (for purposes of perfection under
the Uniform Commercial Code) of Collateral consisting of deposit accounts,
investment property, letter of credit rights, electronic chattel paper and any
other collateral where Bank may obtain perfection through control. Debtor hereby
authorizes Bank to take any and all actions described above and in place of
Debtor with respect to the Collateral and hereby ratifies any such actions Bank
has taken prior to the date of this Agreement and hereafter, which actions may
include, without limitation, filing UCC financing statements and obtaining or
attempting to obtain control agreements from holders of the Collateral. Debtor
an Bank intend to maintain the full effect of any purchase money security
interest granted in favor of Bank notwithstanding the fact that the Collateral
so purchased is also pledged as security for other Obligations under the Loan
Documents.

 

 
 

--------------------------------------------------------------------------------

 

 

2.5 Collateral Inspections; Modifications and Changes in Collateral. At
reasonable times, Bank may examine the Collateral and Debtor’s records
pertaining to it, wherever located, and make copies of such records at Debtor’s
expense; and Debtor shall assist Bank in so doing. Without Bank’s prior written
consent, Debtor shall not alter, modify, discount, extend, renew or cancel any
Collateral, except for ordinary discounts for prompt payment on accounts,
physical modifications to the inventory occurring in the manufacturing process
or alterations to equipment which do not materially affect its value. Debtor
shall promptly notify Bank in writing of any material change in the condition of
the Collateral and of any change in location of the Collateral.

 

2.6 Collateral Records, Reports and Statement. Debtor shall keep accurate and
complete records respecting the Collateral in such form as Bank may approve. At
such times as Bank may require, Debtor shall furnish to Bank any
records/information Bank might require, including, without limitation, a
statement certified by Debtor and in such form and containing such information
as may be prescribed by Bank showing the current status and value of the
Collateral.

 

2.7 Chattel Paper, Instruments, Etc. Chattel paper, instruments, drafts, notes,
acceptances, and other documents which constitute Collateral shall be on forms
satisfactory to Bank. Debtor shall promptly mark chattel paper to indicate
conspicuously Bank’s security interest therein, shall not deliver any chattel
paper or negotiable instruments to any other entity and, upon request, shall
deliver all original chattel paper, instruments, drafts, notes, acceptances and
other document which constitute Collateral to Bank.

 

2.8 United States Government Contracts. If any accounts or contract rights arose
out of contracts with the United States or any of its departments, agencies or
instrumentalities, Debtor shall promptly notify Bank and execute any writings
required by Bank so that all money due or to become due under such contracts
shall be assigned to Bank under the Federal Assignment of Claims Act.

 

2.9 Environmental Matters. Except as disclosed in a written schedule attached to
this Agreement (if no schedule is attached, there are no exceptions), there
exists no uncorrected violation by Debtor of any federal, state or local laws
(including statutes, regulations, ordinances or other governmental restrictions
and requirements) relating to the discharge of air pollutants, water pollutants
or process waste water or otherwise relating to the environment or Hazardous
Substances as hereinafter defined, whether such laws currently exist or are
enacted in the future (collectively “Environmental Laws”). The term “Hazardous
Substances” shall mean any hazardous or toxic wastes, chemicals or other
substances, the generation, possession or existence of which is prohibited or
governed by any Environmental Laws. Debtor is not subject to any judgment,
decree, order or citation, or a party to (or threatened with) any litigation or
administrative proceeding, which asserts that Debtor (i) has violated any
Environmental Laws; (ii) is required to clean up, remove or take remedial or
other action with respect to any Hazardous Substances (collectively “Remedial
Action”); or (iii) is required to pay all or a portion of the costs of any
Remedial Action, as a potentially responsible party. There are not now, nor to
Debtor’s knowledge after reasonable investigation have there ever been, any
Hazardous Substances (or tanks or other facilities for the storage of Hazardous
Substances) stored, deposited, recycled or disposed of on, under or at any real
estate owned or occupied by Debtor during the periods that Debtor owned or
occupied such real estate, which if present on the real estate or in soils or
ground water, could require Remedial Action. To Debtor’s knowledge, there are no
proposed or pending changes in Environmental Laws which would adversely affect
Debtor or its business, and there are no conditions existing currently or likely
to exist while the Loan Documents are in effect which would subject Debtor to
Remedial Action or other liability. Debtor currently complies with and will
continue to timely comply with all applicable Environmental Laws; and will
provide Bank, immediately upon receipt, copies of any correspondence, notice,
complaint, order or other document from any source asserting or alleging any
circumstance or condition which requires or may require a financial contribution
by Debtor or Remedial Action or other response by or on the part of Debtor under
Environmental Laws, or which seeks damages or civil, criminal or punitive
penalties from Debtor for an alleged violation of Environment Laws.

 

 
 

--------------------------------------------------------------------------------

 

 

2.10 Insurance. Debtor will maintain insurance to such extent, covering such
risks and with such insurers as is usual and customary for businesses operating
similar properties, and as is satisfactory to Bank, including insurance for fire
and other risks insured against by extended or comprehensive coverage, public
liability insurance and workers’ compensation insurance; and will designate Bank
as loss payee with a “Lender’s Loss Payable” endorsement on any casualty
policies and take such other action as Bank may reasonably request to ensure
that Bank will receive (subject to no other interests) the insurance proceeds of
the Collateral. Debtor hereby assigns all insurance proceeds to and irrevocably
directs, while any Obligations remain unpaid, any insurer to pay to Bank the
proceeds of all such insurance and any premium refund; and authorizes Bank to
endorse Debtor’s name to conduct the same, to make, adjust or settle, in
Debtor’s name, any claim on any insurance policy relating to the Collateral;
and, at the option of Bank, to apply such proceeds and refunds to the
Obligations or to restoration of the Collateral, returning any excess to Debtor.
In the event of any failure of the Debtor to obtain or maintain any insurance
required hereunder, the Bank shall have the authority, but not the obligation,
to obtain any such insurance coverage, and the Debtor shall immediately
reimburse the Bank for the cost thereof, together with interest on such amount
at the highest rate of interest then accruing on any of the Obligations.

 

ARTICLE III. RIGHTS AND DUTIES OF BANK

 

In addition to all other rights (including setoff) and duties of Bank under the
Loan Documents which are expressly incorporated herein as a part of this
Agreement, the following provisions shall also apply:

 

3.1 Authority to Perform for Debtor. Debtor presently appoints any officer of
Bank as Debtor’s attorney-in-fact (coupled with an interest and irrevocable
while any Obligations remain unpaid) to do any of the following upon default by
Debtor hereunder (notwithstanding any notice requirements or grace/cure periods
under this or other agreements between Debtor and Bank): (i) to file, endorse or
place the name of Debtor on any invoice or document of title relating to
accounts, drafts against customers, notices to customers, notes, acceptances,
assignments of government contracts, instruments, financing statements, checks,
drafts, money orders, insurance claims or payments or other documents evidencing
payment or a security interest relating to the Collateral; (ii) to receive, open
and dispose of all mail addressed to Debtor and to notify the Post Office
authorities to change the address for delivery of mail addressed to Debtor to an
address designated by Bank; (iii) to do all such other acts and things necessary
to carry out Debtor’s duties under this Agreement and the other Loan Documents;
and (iv) to perfect, protect and/or realize upon Bank’s interest in the
Collateral. If the collateral includes funds or property in depository accounts,
Debtor authorizes each of its depository institutions to remit to Bank, without
liability to Debtor, all of Debtor’s funds on deposit with such institution upon
written direction by Bank after default by Debtor hereunder. All acts by Bank
are hereby ratified and approved, and Bank shall not be liable for any acts of
commission or omission, nor for any errors of judgment or mistakes of fact or
law.

 

3.2 Verification and Notification; Bank’s Rights. Bank may verify Collateral in
any manner, and Debtor shall assist Bank in so doing. Upon the occurrence of a
default hereunder, Bank may at any time and Debtor shall, upon request of Bank,
notify the account debtors to make payment directly to Bank; and Bank may
enforce collection of, sell, settle, compromise, extend or renew the
indebtedness of such account debtors; all without notice to or the consent of
Debtor. Until account debtors are so notified, Debtor, as agent of Bank, shall
make collections on the Collateral. Bank may at any time notify any bailee
possessing Collateral to turn over the Collateral to Bank.

 

3.3 Collateral Preservation. Bank shall use reasonable care in the custody and
preservation of any Collateral in its physical possession but in determining
such standard of reasonable care, Debtor expressly acknowledges that Bank has no
duty to: (i) insure the Collateral against hazards; (ii) ensure that the
Collateral will not cause damage to property or injury to third parties; (iii)
protect it from seizure, theft or conversion by third parties, third parties’
claims or acts of God; (iv) give to Debtor any notices received by Bank
regarding the Collateral; (v) perfect or continue perfection of any security
interest in favor of Debtor; (vi) perform any services, complete any
work-in-process or take any other action in connection with the management or
maintenance of the Collateral; or (vii) sue or otherwise effect collection upon
any accounts even if Bank shall have made a demand for payment upon individual
account debtors. Notwithstanding any failure by Bank to use reasonable care in
preserving the Collateral, Debtor agrees that Bank shall not be liable for
consequential or special damages arising therefrom.

 

3.4 Setoff. As additional security for the payment of the Obligations, Debtor
hereby grants to Bank a security interest in, a lien on and an express
contractual right to set off against all depository account balances, cash and
any other property of Debtor now or hereafter in the possession of Bank and the
right to refuse to allow withdrawals from any account (collectively “Setoff”).
Bank may, at any time upon the occurrence of a default hereunder
(notwithstanding any notice requirements or grace/cure periods under this or
other agreements between Debtor or Borrower and Bank), Setoff against the
Obligations whether or not the Obligations (including future installments) are
then due or have been accelerated, all without any advance or contemporaneous
notice or demand of any kind to Debtor, such notice and demand being expressly
waived.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE IV. DEFAULTS AND REMEDIES

 

4.1 Defaults. Bank may enforce its rights and remedies under this Agreement upon
default. A default shall occur if Debtor fails to comply with the terms of any
Loan Documents (including this Agreement or any guaranty by Debtor), a demand
for payment is made under a demand loan, or any other obligor fails to comply
with the terms of any Loan Documents for which Debtor has given Bank a guaranty
or pledge.

 

4.2 Cumulative Remedies; Notice; Waiver. In addition to the remedies for default
set forth in the Loan Documents, Bank upon default shall have all other rights
and remedies for default provided by the Uniform Commercial Code, as well as any
other applicable law and this Agreement, including, without limitation, the
right to repossess, render unusable and/or dispose of the collateral without
judicial process. The rights and remedies specified herein are cumulative and
are not exclusive of any rights or remedies which Bank would otherwise have.
With respect to such rights and remedies;

  

  (a) Assembling Collateral; Storage; Use of Debtor’s Name/Other Property. Bank
may require Debtor to assemble the Collateral and to make it available to Bank
at any convenient place designated by Bank. Debtor recognizes that Bank will not
have an adequate remedy in Law if this obligation is breached and accordingly,
Debtor’s obligation to assemble the Collateral shall be specifically
enforceable. Bank shall have the right to take immediate possession of said
Collateral and Debtor irrevocable authorizes Bank to enter any of the premises
wherever said Collateral shall be located, and to store, repair, maintain,
assemble, manufacture, advertise and sell, lease or dispose of (by public sale
or otherwise) the same on said premises until sold, all without charge or rent
to Bank. Bank is hereby granted an irrevocable license to use, without charge,
Debtor’s equipment, inventory, labels, patents, copyrights, franchises, names,
trade secrets, trade names, trademarks and advertising matter and any property
of a similar nature; and Debtor’s rights under all licenses and franchise
agreements shall inure to Bank’s benefit. Further, Debtor releases Bank from
obtaining a bond or surely with respect to any repossession and/or disposition
of the Collateral. 

 

 

(b)

Notice of Disposition. Written notice, when required by law, sent to any address
of Debtor in this Agreement, at least five (5) calendar days (counting the day
of pending) before the date of a proposed disposition of the Collateral is
reasonable notice but less notice may be reasonable under the circumstances.
Notification to account debtors by Bank shall not be deemed a disposition of the
Collateral. Notice of any record shall be deemed delivered when the record has
been (a) deposited in the United States Mail, postage pre-paid, (b) received by
overnight delivery service, (c) received by telex, (d) received by telecopy, (e)
received through the internet, or (f) when personally delivered.

 

  (c) Possession of Collateral/Commercial Reasonableness. Bank shall not, at any
time, be obligated to either take or retain possession or control of the
Collateral. With respect to Collateral in the possession or control of Bank,
Debtor and Bank agree that as a standard for determining commercial
reasonableness, Bank need to liquidate, collect, sell or otherwise dispose of
any of the Collateral if Bank believes, in food faith, that disposition of the
Collateral would not be commercially reasonable, would subject Bank to
third-party claims or liability, that other potential purchasers could be
attracted or that a better price could be obtained if Bank held the Collateral
for up to 2 years. Bank may sell Collateral without giving any warranties and
may specifically disclaim any warranties of title or the like. Furthermore, Bank
may sell the Collateral on credit (and reduce the Obligations only when payment
is received from the buyer), at wholesale and/or with or without an agent or
broker; and Bank need not complete, process, repair, clean-up or otherwise
prepare the Collateral Prior to disposition. If the purchaser fails to pay for
the Collateral, Bank may resell the Collateral and Debtor shall be credited with
the cash proceeds of the sale. Bank may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(d)

Waiver by Debtor. Bank has no obligation and Debtor waives any obligation to
attempt to satisfy the Obligations by collecting the obligations from any third
parties and Bank may release, modify or waive any collateral provided by any
third party to secure any of the Obligations, all without affecting Bank’s
rights against Debtor. Debtor further waives any obligation on the part of Bank
to marshal any assets in favor of Debtor or in payment of the Obligations.
Notwithstanding any provisions in this Agreement or any other agreement between
Debtor and Bank, Debtor does not waive any statutory rights except to the extent
that the waiver thereof is permitted by law.

 

 

(e)

Waiver by Bank. Bank may permit Debtor to attempt to remedy any default without
waiving its rights and remedies hereunder, and Bank may waive any default
without waiving any other subsequent or prior default by Debtor. Furthermore,
delay on the part of Bank in exercising any right, power or privilege hereunder
or at law shall not operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or privilege preclude other exercise of any other
right, power or privilege. No waiver or suspension shall be deemed to have
occurred unless Bank has expressly agreed in writing specifying such waiver or
suspension.

 

ARTICLE V. MISCELLANEOUS

 

All other provisions in the Loan Documents are expressly incorporated as a part
of this Agreement.

 

5.1 Deposit with Bank. At any time upon default, Bank may require that all
proceeds of Collateral received by Debtor shall be held by Debtor upon an
express trust for Bank, shall not be commingled with any other funds or property
of Debtor and shall be turned over to Bank in precisely the form received (but
endorsed by Debtor, if necessary for collection) not later than the business day
following the day of their receipt. All proceeds of Collateral received by Bank
directly or from Debtor shall be applied against the Obligations in such order
and at such times as Bank shall determine.

 

5.2 Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.

 

 

 

 

 

 

 

  

IN WITNESS WHEREOF, the undersigned has/have executed this BUSINESS SECURITY
AGREEMENT as October 25, 2013.

  .   Ohio Metal Working Products/Art's-Way

(Individual Debtor)

Debtor Name (Organization)

 

 

 

a  Ohio Corporation

 

Debtor Name  

 N/A  

Name and Title

 Carrie L Majeski, Secretary

 

 

  By

 /s/ Carrie Majeski

 

Debtor Name 

 N/A  

Name and Title

 Carrie L Majeski

 

 

 